                                                                      FILED
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 1 of 20 PageID  #: 210
                                                                                  CLERK

                                                                           10:27 am, Aug 13, 2020
                                                                            U.S. DISTRICT COURT
                               UNITED STATES DISTRICT COURTEASTERN DISTRICT OF NEW YORK
                               EASTERN DISTRICT OF NEW YORK     LONG ISLAND OFFICE




          BR RESTAURANT CORP.,          *                     Case No. 20-CV-02756(GRB)
                                        *
                         Plaintiff,     *                     Long Island Federal
                                        *                      Courthouse
                                        *                     814 Federal Plaza
               v.                       *                     Central Islip, NY 11222
                                        *
          NATIONWIDE MUTUAL INSURANCE   *                     August 6, 2020
           COMPANY,                     *
                                        *
                         Defendant.     *
                                        *
          * * * * * * * * * * * * * * * *

                TRANSCRIPT OF CIVIL CAUSE FOR PRE-MOTION CONFERENCE
                        BEFORE THE HONORABLE GARY R. BROWN
                           UNITED STATES DISTRICT JUDGE

          APPEARANCES:

          For the Plaintiff:                         MICHAEL S. COLE, ESQ.
                                                     Cole Hansen Chester LLP
                                                     767 Third Avenue
                                                     New York, NY 10017

          For the Defendant:                         STEVEN NASSI, ESQ.
                                                     COURTNEY ZUCKER, ESQ.
                                                     Goldberg Segalla LLP
                                                     200 Garden City Plaza
                                                     Suite 520
                                                     Garden City, NY 11530




         Proceedings recorded by electronic sound recording, transcript
         produced by transcription service.


                         Fiore Reporting and Transcription Service, Inc.
                                4 Research Drive, Suite 402
                          Shelton, Connecticut 06484 (203)929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 2 of 20 PageID #: 211

                                                                                     2


 1               (Proceedings commenced at 11:09 a.m.)

 2                    THE CLERK:     Civil 2020-2756, BR Restaurant Corp. vs.

 3       Nationwide Mutual Insurance Company.

 4                    Counsel, please state your appearance.            Plaintiff

 5       goes first.

 6                    MR. COLE:     Michael Cole, Cole Hansen Chester, for the

 7       plaintiff, Bruno Restaurante Italiano.

 8                    MR. NASSI:     This is Steven Nassi, of Goldberg

 9       Segalla, representing Nationwide Insurance Company.

10                    THE COURT:     All right.       And you have -- an associate

11       has been on the line who will serve as backup counsel should

12       you get disconnected.        Counsel, your name is, please.

13                    MS. ZUCKER:     Sure.    My name is Courtney Zucker, with

14       Goldberg Segalla, on behalf of Nationwide Mutual Insurance

15       Company.

16                    THE COURT:     Excellent.       And counsel, I'll just say

17       this.     You said a few minutes ago to me that you're not

18       admitted in federal court.

19                    Should the responsible attorney get cut off the line

20       during this call, I'm going to press you into service and you

21       will be allowed to participate today.             All right?

22                    MS. ZUCKER:     Thank you very much, Your Honor.

23                    THE COURT:     Okay.    Good.

24                    So we are here for a pre-motion conference. I have

25       read the submissions.        My staff has reviewed them with me. It's

              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 3 of 20 PageID #: 212

                                                                                  3

 1       a very interesting matter.

 2                    My understanding is defendant would like to move to

 3       dismiss this case, which as I understand it seeks a business

 4       interruption insurance payment resulting from the COVID-19

 5       shutdowns.

 6                    Counsel, my understanding is that you're going to

 7       rely on some exclusions in the policy, including the virus

 8       exclusion, where there is one, from what I understand.

 9                    Do I have that about right, counsel?

10                    MR. COLE:    That is correct, Your Honor.

11                    THE COURT:    Okay.   I'm going to throw out a question

12       to both counsel right now, which is assuming we brief this

13       motion, and I think this motion has to be briefed, I imagine

14       you'll be submitting the insurance policy, or a copy of it.

15       You'll agree on what that looks like, and that will be part of

16       the court's determination on the motion to dismiss, that I

17       don't have to convert it to a 12(c) or a 56 to consider the

18       insurance policy referenced in the complaint.

19                    Are we agreed on that?

20                    MR. COLE:    I'm sorry, Judge. I wasn't clear on what

21       policy is being represented as the complete one.           If --

22                    THE COURT:    Counsel, stop.    Counsel, stop. I have no

23       idea. I haven't seen a policy.        My point is you and the other

24       attorneys would get on the phone and try to work out what the

25       policy is and submit it, because otherwise I can't really


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 4 of 20 PageID #: 213

                                                                                   4

 1       decide the motion.

 2                   MR. COLE:    I was just going to say we can because

 3       there was a motion prematurely made which attached the policy,

 4       which I'll accept as the policy.         So it's already of record.

 5                   THE COURT:    Oh.     Oh, good.   Thank you.   That's

 6       helpful.    All right, great.       Excellent.   Counsel for defendant

 7       we agree that the -- that the previously attest policy is the

 8       policy that's operative for these purposes?

 9                   MR. NASSI:    That is correct.       We attached a certified

10       copy to our moving papers, Your Honor.

11                   THE COURT:    Okay.     Listen, again, I do think this has

12       to be briefed, but let me go to plaintiff's counsel for a

13       second.

14                   I'm not sure I understand how you get around that

15       virus exclusion even with the public authority sub exclusion or

16       the exception. I'm not sure what it is.           Because doesn't the

17       public authority thing require physical damage to the property?

18                   MR. COLE:    No, it does not.

19                   THE COURT:    Okay.     All right then.    So that would be

20       the exception, yeah?

21                   MR. COLE:    Yes.     The physical -- the civil authority

22       provision says physical loss or damage.           Now, what does that

23       mean?

24                   Well, I could tell you from --

25                   THE COURT:    Oh.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 5 of 20 PageID #: 214

                                                                                  5

 1                   MR. COLE:     I could tell you from the lead case of the

 2       defendants themselves they gave you a letter, Roundabout

 3       Insurance, First Department 2002.        That was an order where they

 4       closed the street and the theater and couldn't use it.

 5                   Now the lower court granted coverage to the insurance

 6       -- the insured, the specifically -- I'm going to give you the

 7       quote here, Judge.        They said that an insurance policy language

 8       which says loss or damage to covered property encompasses loss

 9       of use.    You can find that at 302 A.D. 2(d)(5).         That's the

10       Roundabout Theater case the defendant cites in the letter.

11                   So that's step one, that the (indiscernible) is

12       covered.    That it's covered under loss of use.

13                   Now your question, which is right to the point, what

14       about the exclusion?        The exclusion is an amendatory

15       endorsement Section K, Item 8, which says virus is excluded.

16                    However, Section K applies, as all of the provisions

17       of Section K, to property damage to the premises, meaning

18       virus, hold, arson, all of those items are in Section K.

19                    Without belaboring it New York law on this point is

20       clear.     If there is more than one interpretation of an

21       exclusion, it doesn't apply.

22                    I refer you now to the Clermont Armory case that I

23       cited in my letter.        And this is a good one, Judge, and I'll

24       tell you why.

25                    THE COURT:     Tell me.


              Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 6 of 20 PageID #: 215

                                                                                     6

 1                    MR. COLE:    Here's a case where you have an adjoining

 2       property owner who decides to do excavation on his property and

 3       he digs underneath the plaintiff in that case, Clermont Armory.

 4                    However, he causes damage to the structure and the

 5       insured makes a claim and the insurance company says no, no.

 6       We have an exclusion here for defective workmanship and

 7       negligence.

 8                    But the insured said what do you mean?          The cause is

 9       (indiscernible) not defective workmanship.             And the appellate

10       division said well, cause can be interpreted either way and,

11       therefore, the exclusion doesn't apply.

12                    In our case we are saying we are not claiming

13       property damage from virus.       We are claiming physical loss due

14       to a civil order and the civil order provision specifically

15       says that -- physical loss of use or damage.             It doesn't have

16       to be damage and we don't have that.         We're not claiming

17       damage.   We don't have virus even mentioned in the complaint.

18       The only place virus appears is in the denial letter.

19                    THE COURT:    Interesting.   Interesting, counsel.         Very

20       well said.     That's interesting.

21                    All right.    This is obviously a matter of significant

22       importance. I'm just curious, and this is -- it does not matter

23       for the (indiscernible) motion, but I was wondering if

24       plaintiff's counsel -- do you have an idea of what's at stake

25       in this case?     In other words, how long would the restaurant


              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 7 of 20 PageID #: 216

                                                                                    7

 1       close and how much --

 2                    MR. COLE:    Yes, I could tell you exactly.         I could

 3       tell you exactly and even illustrate the points.

 4                    The restaurant was closed as of the order of the --

 5       the emergency order, 202, whatever it is, beginning, I believe,

 6       March 16.

 7                    As of this time, only partial outdoor use is

 8       permitted.     And this illustrates the case even stronger and

 9       I'll tell you why.

10                    Right now as I sit here in Atlantic Beach I can go to

11       a restaurant and eat inside.        But if I go to Howard Beach,

12       where my client is located, only five or six miles away, I

13       cannot eat inside.        The cause of this is not virus.

14                    The cause of this is a civil order which affects the

15       New York City restaurant, but not the Long Island restaurant,

16       proving the point it is not a virus claim.             It's a civil

17       authority claim.

18                    And I also point out to you, Judge, Roundabout is

19       cited by the defendant as their lead case.             Let me tell you

20       what happened there.

21                    Even though the appeallate division reversed, they

22       reversed because there was a governmental exclusion in the

23       policy and I'll give you that cite so you can see it.              It's 302

24       A.D. 2(d) at 8. So their lead case supports my claim.

25                    THE COURT:     Interesting. Interesting.       All right.


              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 8 of 20 PageID #: 217

                                                                                  8

 1                   Let me go back to defendant's counsel for a moment.

 2       Is there anything you'd like to respond to there?

 3                   MR. NASSI:     Yeah.   I'd like to make a few notes and

 4       I'll also admit that I'm a little bit confused by counsel's

 5       interpretation of the Roundabout decision.

 6                   THE COURT:     Okay.

 7                   MR. NASSI:     That case ultimately -- the court found

 8       that the insured claim was not covered and denied coverage

 9       because in that case there was an incident a block away from

10       the insured theater.

11                   And as a result the City ordered the street where the

12       theater had intentions to close and, therefore, the theater,

13       even though it sustained no property damage whatsoever, was

14       compelled to suspend its operations until the street was opened

15       up.

16                   In that case, the appeallate division reversed and

17       very clearly held that because there was no physical damage to

18       the insured's property, there is no coverage that is triggered.

19       They don't even come within the scope of the coverage.

20                   And I think this court can be resolved very easily to

21       two separate and distinct bases.         One is the physical damage

22       requirement, although I understand that's a more complicated

23       consideration in light of the scientific developments and

24       uncertainties involving the understanding that we have about

25       this virus, how long it stays on surfaces and what not.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 9 of 20 PageID #: 218

                                                                                     9

 1                   But nevertheless, I think many courts, including this

 2       court's brethren court in Sentinel, held that there is no

 3       physical damage that is -- that results from the COVID-19

 4       virus.   So that's the first basis.       I don't believe that

 5       plaintiff's claim even falls within the scope of coverage or

 6       they trigger the insuring agreement.

 7                   But even if we assume that they do, let's say they

 8       get into coverage and virus does impress some sort of physical

 9       damages -- changes the physical makeup of their property, which

10       I don't believe it does -- even then the policy -- the

11       certified copy of the policy has a number of endorsements.               All

12       of them are enumerated.

13                   All of them are enumerated in the schedule in the

14       front of the policy with the declarations.             There's no

15       uncertainty as to what it includes. And one of the endorsements

16       sets forth the standard virus exclusion.

17                   And contrary to counsel's assertion, that exclusion

18       is not meant for mold or anything of that nature.             Number one,

19       I would suggest that mold is not considered a virus. It's a

20       bacteria, an organism, and virtually all ISO form policies have

21       a separate and distinct exclusion that addresses things such as

22       mold.

23                   So I don't think -- I'm not aware of any decision,

24       either in New York or anywhere in the country that considers a

25       virus like the one that we have, or SARS, or the Bird Flu,


              Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 10 of 20 PageID #: 219

                                                                                   10

 1       which form -- which really brought the virus exclusion into

 2       existence not that long ago, I'm not aware of any court that

 3       construed the COVID-19 virus and the potential bacteria in any

 4       court that has adjudicated on it or heard oral arguments on it

 5       has accepted, if not considered the exclusion to apply to virus

 6       claims, to COVID-19 claims.

 7                   And the last thing I want to mention is that the the

 8       insured's restaurant was not ordered closed at any point.

 9       Well, I should take that back. I'm not certain of that.

10                   But a large portion of their claim stems from the

11       City order that prohibits dining inside the restaurants that

12       encourage, in fact, take-out delivery and curbside service.

13                   THE COURT:     Are you suggesting to me --

14                   MR. NASSI:     So even if we --

15                   THE COURT:     Hold on.    Hold on.

16                   Counsel, if you're suggesting to me there that

17       there's -- this interruption only covers a complete

18       interruption of business?

19                   MR. NASSI:     I'm sorry, Your Honor.       Can you repeat

20       that?

21                   THE COURT:     Is your suggestion to me then that the

22       business interruption insurance should only encompass a

23       complete interruption of business?         That means they can do

24       partial business and they're not covered?

25                   MR. NASSI:     No, no.    I'm not saying that, Your Honor.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 11 of 20 PageID #: 220

                                                                                   11

 1                   THE COURT:     Okay.

 2                   MR. NASSI:     Business interruption insurance coverage

 3       insures against any loss of business income and such so long as

 4       it stems from physical damage to the insured property.

 5                   THE COURT:     Okay.

 6                   MR. NASSI:     Now that's under the business income

 7       portion of the coverage.

 8                   Plaintiffs also make a claim under the civil

 9       authority coverage of the policy.         And there --

10                   THE COURT:     Well, let's be clear on that. Counsel,

11       let's be clear on that.       I think I heard (indiscernible) just

12       say that the (indiscernible) is exclusively (indiscernible) on

13       the civil authority section, which should make the briefing of

14       this easier.

15                   MR. NASSI:     From the way I read the complaint I

16       understood them as making a claim under both the business

17       income and the civil authority coverage.

18                   THE COURT:     Okay.

19                   MR. NASSI:     And I'll go back to the pleadings and

20       double check if I can --

21                   THE COURT:     Hold on.    Don't do that.     Counsel, don't

22       do that.

23                   Let me ask your adversary.        Counsel, am I right to

24       understand that your claim is premised entirely on the civil

25       authority section?


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 12 of 20 PageID #: 221

                                                                                   12

 1                   MR. COLE:    Our claim specifically is loss of use of

 2       covered authority resulting in business loss income, but here's

 3       the key, caused by the civil authority. So we lost the income

 4       caused by civil authority, not caused by virus.

 5                   The other thing I'd like to point to you is counsel

 6       misunderstands why --

 7                   THE COURT:     We'll get to that.      Hold on. Let me get

 8       back to him. We'll get back to that. I just want to make sure

 9       we're all on the same page.

10                   So counsel for the insured, you heard that?

11                   MR. NASSI:     Yes.    That's correct that it sounds like

12       we're heading toward the causation argument regarding whether

13       the closure or the limitation of the insureds business activity

14       was caused by a government's order, or was it caused by the

15       COVID virus and we're going to get into a proximate causation

16       analysis, which would also --

17                   THE COURT:     But he's -- no, no, no.       As I understand

18       it, counsel is limiting his claim to the cause that --

19                   MR. NASSI:     I'm sorry, Judge.     There's a lot of

20       background noise, Your Honor.

21                   THE COURT:     Yeah.     The cause being the civil

22       authority action, right?          So it's not -- the extended notion

23       that the virus caused the shutdown.

24                   MR. NASSI:     Correct.

25                   THE COURT:     It's only the civil authorities action


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 13 of 20 PageID #: 222

                                                                                   13

 1       that caused the shutdown.

 2                   MR. NASSI:     That's fine and I'm glad that we're

 3       getting this clarification because I think it simplifies the

 4       analysis somewhat.

 5                   THE COURT:     Yeah.   Sure.

 6                   MR. NASSI:     Under the civil authority coverage you

 7       need both suspension of business and you need physical damage

 8       under the insuring agreement.          The second fundamental element

 9       is you need physical property damage to property other than the

10       insured premises.

11                   MR. COLE:    That's inaccurate.

12                   THE COURT:     I think counsel disagrees.       We could

13       agree that you all disagree on exactly how to (indiscernible)

14       portion of it.

15                   But the important thing, to simplify the briefing of

16       your motion, is that it's the civil authority prong that we're

17       worried about here, yes.

18                   MR. COLE:    Yes. It's civil authority, not virus.

19                   THE COURT:     Yeah. Got it, counsel?

20                   MR. NASSI:     I got it.

21                   The last element I want to mention about the civil

22       authority is it requires that the insured be denied access to

23       the premises.     That never happened at any point.

24                   MR. COLE:    That's not what it says in the clause,

25       counsel.    You didn't read it.


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 14 of 20 PageID #: 223

                                                                                    14

 1                    THE COURT:    Okay.    We can -- counsel, hold on.        Hold

 2       on. We're not going to do this on the phone.            That isn't going

 3       to work.

 4                    MR. COLE:     You're right, Judge.

 5                    THE COURT:    We'll fight about that in our papers.

 6                    MR. COLE:    You're right, Judge.

 7                    THE COURT:    What I'm trying to do is make this a

 8       little bit easier because --

 9                    MR. COLE:    You're right.

10                    THE COURT:    I think you're focused on the civil

11       authority thing, which is interesting, right?            I mean, it makes

12       it a different kind of case than if it were the virus causing

13       it, which is -- obviously, all kinds of other exclusions come

14       into play.

15                    So I think counsel is cleverly and intelligently

16       narrowing his focus to the civil authority being the causing

17       force here. So let's focus in on that.

18                    With that said --

19                    MR. NASSI:    Your Honor --

20                    THE COURT:    What?

21                    MR. NASSI:    I was just going to ask whether it would

22       be okay to read the insuring agreement from the civil authority

23       covered --

24                    THE COURT:    No.     Counsel, this is way too important

25       and way too complex to have me shooting from the hip here.                I'm


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 15 of 20 PageID #: 224

                                                                                   15

 1       not going to decide this on the phone today. So we're going to

 2       have to brief this.

 3                   So my question to you is -- and you've agree that you

 4       can agree on what the policy is and that's great. I thank both

 5       of you for the courtesy. I think that makes it easier and

 6       clearer.

 7                   So let me ask counsel for Nationwide, how long will

 8       it take you to file your motion papers?

 9                   MR. NASSI:     I think if we have 14 days from today,

10       we'd be okay with that.

11                   THE COURT:     Okay.   Hopefully your electricity holds

12       out, but okay.

13                   Counsel for plaintiff, how long would you like to

14       respond to that?

15                   MR. COLE:    I'm sure I could respond within seven

16       days. But I would like to make another request. You could

17       understand the imperative of getting this resolved quickly so

18       this restaurant could survive.

19                   I would like to have been able to make a cross motion

20       under 12, I believe it is C, judgment on the pleadings, but it

21       requires an answer.

22                   Is there any way that an answer could be required so

23       that I can cross move for judgment on the pleadings on the

24       issue of liability only?

25                   THE COURT:     Wow.    That's interesting.     What do you


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 16 of 20 PageID #: 225

                                                                                   16

 1       have to say about that?

 2                   MR. NASSI:     That's pretty interesting and I must

 3       admit I never anticipated this issue coming up.

 4                   Well, I would ask if counsel and Your Honor think it

 5       would result in an undue delay if we complete the motion

 6       process first.

 7                   And if it assists counsel and his client and the

 8       court's calendar, I can even expedite our filing perhaps by the

 9       end of next week.

10                   MR. COLE:    Of course.     But I wouldn't like to have --

11       let's say hypothetically the judge did rule against your

12       motion, counsel, I would then be compelled to bring yet another

13       motion for judgment on the pleadings on the grounds of

14       liability and --

15                   THE COURT:     Right.   He's going to get you -- he's

16       going to get you an answer in a week and he's also

17       (indiscernible) so you have enough time to make a 12(c) --

18                   MR. COLE:    That's good.

19                   THE COURT:     But let me do this. Let me give you the

20       14 days.    In other words, he's going to respond -- he's going

21       to file a motion within 14 days.         Why don't you respond and

22       cross move as necessary within 14 days of that.            Does that make

23       sense?

24                   MR. COLE:    Absolutely.     Absolutely.     No problem.

25                   THE COURT:     And then I'll give counsel for Nationwide


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 17 of 20 PageID #: 226

                                                                                    17

 1       another seven days to -- I don't know if talking about a

 2       response, or a reply or an (indiscernible) or whatever.

 3       (indiscernible) set of papers seven days thereafter.             Is that

 4       good?

 5                   MR. COLE:    I'm sorry. I didn't hear the last part.

 6                   THE COURT:     I'm saying counsel for Nationwide, in

 7       other words, 14 days after you file (indiscernible) you need

 8       seven days then to respond and/or oppose as such?            Yes?

 9                   MR. NASSI:     Yes.    That's fine with us, Your Honor.

10                   THE COURT:     Good.    And then you'll file -- the

11       plaintiff, obviously -- if plaintiff needs any further reply or

12       response, you can do that in the next few days.            And please

13       file a fully bundled motion, the set of them, as one set, okay?

14       If we're going to serve them, and then you're going to file

15       them (indiscernible). But that's it. I'm going to try to get to

16       this as soon possible.

17                   I do understand there is imperatives on both sides.

18       These are important issues.         They're obviously --

19                   MR. COLE:     I appreciate that.

20                   THE COURT:     Yeah.    They're obviously happening for

21       everybody, right?       This is a big thing. I would note for the

22       record that we're doing this by audio conference because we

23       can't go to court right now.         We're working -- we're getting

24       closer, but these are strange times.

25                   So I will try to prioritize this because obviously


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 18 of 20 PageID #: 227

                                                                                         18

 1       it's important to everybody.          All right?

 2                    MR. NASSI:    Thank you, everyone.         Thank you, Your

 3       Honor.

 4                    MR. COLE:    Thank you.     I appreciate it.

 5                    THE COURT:    All right.     Everyone has the schedule and

 6       I look forward to getting your papers.

 7                    MR. NASSI:    Yes.

 8                    THE COURT:    All right.     Good job, counselors.          Stay

 9       safe.

10                    MR. NASSI:    Your Honor, if I may ask one last

11       question, I just want to confirm that the argument is limited

12       just to civil authority and plaintiff is not pursuing a claim

13       under the business income portion of the policy.

14                    MR. COLE:    No.     Of course we're pursuing a claim

15       under the business income -- what do you -- how can we not?

16       The whole claim is loss of business income arising from civil

17       authority suspension of operation under the policy which

18       provides for loss of income under those conditions.

19                    In fact, counsel, in my letter, if you read it, it

20       says suspension of operation is covered under loss of business

21       income specifically.       5(g).     It's right in my letter.       And it's

22       in your policy.      Of course.

23                    MR. NASSI:    I read it. I don't think there's a

24       confusion.     Maybe it's just the vernacular, but the policy

25       includes various insuring agreements.          One of them is commonly


               Fiore Reporting and Transcription Service, Inc.     203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 19 of 20 PageID #: 228

                                                                                   19

 1       referred to as the civil authority provision.            Another one is

 2       referring to the business income and (indiscernible).

 3                   MR. COLE:     I don't --

 4                   MR. NASSI:     It's all right. I'll go back to your

 5       letter.    That's fine. I didn't mean to cause confusion,

 6       counsel, and I did read your papers.

 7                   THE COURT:     Counsel, we can wordsmith it later but

 8       the point is, as I understand -- I'm walking away from this

 9       conversation thinking that plaintiff's claim is that the

10       business was closed because of the civil orders, right?

11       Because of the civil authority, not because of the virus

12       itself.

13                   MR. COLE:     Correct.

14                   THE COURT:     Did I get that about right?       yeah.

15                   MR. COLE:     That's correct.

16                   THE COURT:     Okay.     What policies, what provisions and

17       exclusions and exceptions that hits, you'll all tell me in your

18       papers.    Fair enough?

19                   MR. COLE:     Fair enough.

20                   MR. NASSI:     Yes, Your Honor.     Thank you very much for

21       your clarification and time.

22                   THE COURT:     All right.     Stay safe.    Talk to you soon.

23                   MR. NASSI:     Take care.

24                   MR. COLE:     Thank you, Judge.

25             (Proceedings concluded at 11:35 a.m.)


               Fiore Reporting and Transcription Service, Inc.   203-929-9992
Case 2:20-cv-02756-GRB-AKT Document 9 Filed 08/13/20 Page 20 of 20 PageID #: 229

                                                                                   20

 1             I, CHRISTINE FIORE, court-approved transcriber and

 2       certified electronic reporter and transcriber, certify that the

 3       foregoing is a correct transcript from the official electronic

 4       sound recording of the proceedings in the above-entitled

 5       matter.

 6

 7

 8                                                 August 8, 2020

 9           Christine Fiore, CERT

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24




               Fiore Reporting and Transcription Service, Inc.   203-929-9992
